Name: Commission Regulation (EEC) No 677/89 of 16 March 1989 amending for the eighth time Regulation (EEC) No 646/86 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 73/20 Official Journal of the European Communities 17. 3 . 89 COMMISSION REGULATION (EEC) No 677/89 of 16 March 1989 amending for the eighth time Regulation (EEC) No 646/86 fixing the export refunds on wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2964/88 (2), and in particular Article 56 (4) thereof, Whereas Commission Regulation (EEC) No 646/86 (3), as last amended by Regulation (EEC) No 2601 /88 (4), fixed the export refunds on wine ; Whereas a substantial increase in market prices, and in particular in the price of certain Spanish table wines, has been recorded since the last adjustment of the refunds ; whereas this justifies a further adjustment of the refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 646/86 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27, 3 . 1987, p. 1 . (z) OJ No L 269, 29 . 9 . 1988 , p. 5. (3) OJ No L 60, 1 . 3 . 1986, p. 46 . ( ¦) OJ No L 231 , 20 . 8 . 1988, p. 22. 17. 3 . 89 Official Journal of the European Communities No L 73/21 ANNEX 'ANNEX Product code For export to (') Refund amount applicable in the Community as constituted at 31 December 1985 Refund amount applicable in Spain ECU/% vol/hl 2009 60 11 100 (2) 01 ; 02 ; 03 1,30 1,00 2009 60 19 100 0 01 ; 02 ; 03 1,30 1,00 2009 60 51 100 (2) 01 ; 02 ; 03 1,30 1,00 2009 60 71 100 (2) 01 ; 02 ; 03 1,30 1,00 l ECU/hl 2204 21 25 110 02 ; 03 5,50  l ECU/% vol/hl 2204.21 25 130 02 ; 03 0,80 2204 21 25 190 02 1,80 1,35 03 1,65 1,10 l ECU/hl 2204 21 25 910 02 ; 03 5,50  ECU/% vol/hl 2204 21 29 130 02 ; 03 0,80 2204 21 29 190 02 1,80 1,61 03 1,65 1,46 \ l ECU/hl 2204 21 35 110 02 ; 03 5,50  l ECU/% vol/hl 2204 21 35 130 02 ; 03 0,80  2204 21 35190 02 1,80 1,35 03 1,65 1,10 2204 21 39 130 02 ; 03 0,80  2204 21 39 190 02 1,80 1,61 03 1,65 1,46 ECU/hl 2204 21 49 910 02 ; 03 17,25  2204 21 59 910 02 ; 03 17,25  2204 29 25 110 02 ; 03 5,50  ECU/% vol/hl 2204 29 25 130 02 ; 03 0,80  2204 29 25 190 02 1,80 1,35 03 1,65 1,10 No L 73/22 Official Journal of the European Communities 17. 3. 89 Product code For export to (') Refund amount applicable in the Community as constituted at 31 December 1985 Refund amount applicable in Spain II ECU/hl 2204 29 25 910 02 ; 03 5,50  || ECU/% vol/hl 2204 29 29 130 02 ; 03 0,80  2204 29 29 190 02 1,80 1,61 03 1,65 !,46 ECU/hl 2204 29 35110 02 ; 03 5,50  l ECU/% vol/hl 2204 29 35 130 02 ; 03 0,80 2204 29 35 190 02 1,80 1,35 03 1,65 1,10 2204 29 39 130 02 ; 03 0,80  2204 29 39 190 02 1,80 1,61 03 1,65 1,46 1 ECU/hl 2204 29 49 910 02 ; 03 17,25  2204 29 59 910 02 ; 03 17,25  ECU/% vol/hl 2204 30 91 100 (2) 01 ; 02 ; 03 1,30 1,00 2204 30 99 100 (2) 01 ; 02 ; 03 1,30 1,00 (') The destinations are as follows : 01 Venezuela ; 02 All countries of the African continent with the exception of those explicitly exclued under 03 ; 03 All other destinations with the exception of the following third countries :  all countries of the American continent within the meaning of Commission Regulation (EEC) No 3639/86, as extended by Regulation (EEC) No 634/89 (OJ No L 70, 14. 3. 1989, p. 17),  South Africa,  Algeria,  Australia,  Austria,  Cyprus,  Israel,  Morocco,  Switzerland,  Tunisia,  Turkey,  Yugoslavia, and Portugal. (2) The alcoholic strength to be used is the potential alcoholic strength by volume. NB : The product codes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EEC) No 3825/88 (OJ No L 341 , 12. 12. 1988, p. 1 ).'